Case 8:19-cv-01522-VMC-TGW Document 218 Filed 03/01/21 Page 1 of 1 PagelD 7975
Case 8:19-cv-01522-VMC-TGW Document 216 Filed 02/12/21 Page 1 of 1 PagelD 7947

AQ 133) (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

DAVID DAY individually and on behalf )
of a class of similarly situated persons, )
Vv. ) Case No.: 8:19-CV-01522-VMC-TGW
SARASOTA DOCTORS HOSPITAL, INC. )
d/b/a DOCTORS HOSPITAL OF SARASOTA, )

 

BILL OF COSTS
Judgment having been entered in the above entitled action on 01/29/2021 against _ Plaintiff, DavidDay is
the Clerk is requested to tax the following as costs: ue
Feesuof the Clerk. cs cron aces saren voeoe qo eceee cence sumse qange anead tye GE FSG Bale eale (oie Sle HRW SEE tN alee ane S$ 400.00
Fees for service of summons and subpoena .... 22.00.02. eee ee eee a 305.00
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case ...... _ 9,996.71
Fees and disbursements for printing .......... 00.6 e beeen eee eee eee a 0.00
Fees for witnesses (itemize on page WO)... oe eee eee ren et tn need ee __0.00
Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case... 0.2... 65 ec ee ee ee ea ek ea eee ee ne eee Ce 0.00 —
Docket tees ander 28 WsSiE. 1923 vse: ever sec wae e ers mee eens eere woe eres qa HALE ateE teu ate YO a __0.00 _
Costs as shown on Mandate of Court of Appeals 2.0.0.0... 000. cee eee ees a 0.00
Compensation of court-appointed experts 0.0... 6. tee see __ 0.00 ss
Compensation of interpreters and costs of special interpretation services under 28 U.S.C, 1828 ..... _ 0.00.
ONG COStS: Pee HEHIZE) ls sew toe vars eae wwe ee eee eK SG MENTE ae KLE ATR aN Wome SE GatN yen eve spec geese 0.00 -

TOTAL 5 10,701.71

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

 

Declaration

 

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

 

Electronic service [ ] First class mail, postage prepaid
LJ Other: a
s/ Attorney: s/ Walter J. Tache

 

Name of Attorney: Walter J. Tache

 

For: SARASOTA DOCTORS HOSPITAL, INC. _ Date: _ 02/12/2021

Name of Claiming Party

 

 

Taxation of Costs

 

Costs are taxed inthe amountof $10,701.71 _

Elizabeth M. Warren
Clerk of Court

il. if oe and included in the judgment.
«ee 5)! aon

Deputy Clerk Date

 
